DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al., DE 102016222243 in view of Wei et al., “Development of a LeNet-5 Gas Identification CNN Structure for Electronic Noses”
Regarding claim 1, Frey discloses a method for detecting an air discharge decomposed product based on a sensor, comprising: 
Step S100: fabricating a sensor (Fig. 1; Gas sensor 100); 
Step S200: disposing the sensor array in a hermetically sealed gas chamber, energizing, and initializing (Fig. 1-2; ¶[0021]; “the cavity 110 hermetically sealed and preferably with a predetermined gas 205”); 
Frey is silent in a virtual senor array, performing gas-sensitive testing to the virtual sensor array and storing a testing result as samples to store, and building a convolutional neural network model diagram for identifying contents of gas components and identifying an atmosphere.  However, Wei discloses performing gas-sensitive testing to a virtual sensor array and storing a testing result as samples to store (Fig.1; Pages 9-10; sensor array response from gas sensor array used in input matrix to generate pattern), and building a convolutional neural network model diagram for identifying contents of gas components and identifying an atmosphere (Page 14; Fig. 11; CNN algorithm used to identify CO, CH2, or mixture).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Wei into Frey for the benefit of monitoring multiple gases so that gases are identified with higher accuracy (Conclusions).
Regarding claim 3, Frey discloses wherein the virtual sensor array comprises; a sensor substrate (fig. 1; 105), electrodes (140, 150), and nanometer gas-sensitive materials (gas sensitive material 135, 145), the sensor substrate and the electrodes forming a sensor base (as shown fig. 1, 2), the electrodes including a front-side testing electrode (140 or 150 can be considered a front side electrode) and a back-side heating electrode (140 or 150 with heater 155 being a heating electrode), the nanometer gas-sensitive material being applied on the front-side testing electrode (materials 135 and 145 are applied on either electrodes 140, 150).
  Regarding claim 10, Wei discloses wherein the step S400 comprises: Step S401: creating an input matrix and an output vector, where a two-dimensional measurement matrix formed by the number of virtual sensor arrays and a response time sequence is taken as the input matrix (Page 11; Page 13; four input matrix shown in Table 4, and 12 sensors being used), and contents of the gas components are taken as the output vectors (Fig. 11; mixture, CO, CH4 gases identified); Step S402: building and training a fully data-driven convolutional network model; Step S403: identifying components of a hybrid gas using the trained convolutional network model (Fig. 11; mixture of CO, CH4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Wei into Frey for the benefit of monitoring multiple gases so that gases are identified with higher accuracy.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al., DE 102016222243 in view of Wei et al., “Development of a LeNet-5 Gas Identification CNN Structure for Electronic Noses” in view of Park et al., KR 20100119057 
Regarding claim 4, Frey as modified is silent in wherein the front-side testing electrode is configured for testing a gas-sensitive resistance, and a fabricating material includes any one of gold-nickel, platinum, and silver-palladium.  However, Park teaches a front-side testing electrode is configured for testing a gas-sensitive resistance (Fig. 10; Page 3-4; Resistance change through the sensing material is measured), and a fabricating material includes any one of gold-nickel, platinum, and silver-palladium (Fig. 10; Page 3-4; layer 160 is a platinum layer).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Park into Frey as modified since the substitution of an electrode having a platinum material would operate in a similar manner to obtain predictable result of conducting current through the electrode. 
Regarding claim 5, Frey as modified discloses all the limitations of claim 4.  Park teaches wherein a thickness of the front-side testing electrode is 50˜300 nm (platinum layer 160 is several hundred nm thick). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Park into Frey as modified for the benefit of providing an electrode having a stable conductivity at high temperatures.    
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al., DE 102016222243 in view of Wei et al., “Development of a LeNet-5 Gas Identification CNN Structure for Electronic Noses” in view of Huynh et al., US 20150323510
Regarding claim 6, Frey is silent in wherein the back-side heating electrde is configured for applying different pulse heating voltages to perform thermal processing to the sensor and a fabricating material thereof includes any one of gold-nickel and platinum.  Huynh teaches a gas sensor in which a heating electrode is configured for applying different pulse heating voltages to perform thermal processing to the sensor (¶[0020]; PWM to heater drivers 7 to heating resistors 11), and a fabricating material thereof includes any one of gold-nickel and platinum (¶[0020];  heaters are made of platinum). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Huynh into Frey as modified for the benefit of providing a stable sensor at high temperatures.   
Regarding claim 8, Frey discloses wherein the nanometer gas-sensitive material includes any one of tin oxide, titanium oxide, zinc oxide, indium oxide, cerium oxide, tungsten oxide, nickel oxide and cobalt oxide (¶[0018]; doped metal oxide used for gas-sensitive material).  Frey as modified is silent in wherein an application thickness is 100 nm˜1 μm.  However, Huynh teaches a gas sensitive material including a metal oxide (¶[0020]; tin oxide, titanium oxide, etc.) and having a thickness of 100nm -1um (¶[0020]; thickness from 50nm-500nm).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Huynh into Frey as modified for the benefit of providing a robust sensing material so that detection of multiple gases can be made efficiently.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al., DE 102016222243 in view of Wei et al., “Development of a LeNet-5 Gas Identification CNN Structure for Electronic Noses” in view of Huynh et al., US 20150323510 in view of Park et al., KR 20100119057
Regarding claim 7, Frey as modified disclose the method according to claim 6 but is silent in wherein a thickness of the back-side heating electrode is 50˜300 nm.  However, Park teaches a thickness of the back-side heating electrode is 50˜300 nm (Page 3; platinum layer is several hundred nm thick). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Park into Frey as modified for the benefit of providing a stable electrode capable of conducting at high temperatures.  

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art does not disclose or suggest: “wherein the step S100 comprises: Step S101: fabricating a sensor base; fabricating a devised electrode pattern on a sensor substrate, and leading out a corresponding electrode lead; wherein the electrode pattern is formed on a surface of the sensor substrate by an electronic beam evaporation process and a photolithographic process, and respective electrode pairs are crossed like a brush, but do not intersect; Step S102: applying nanometer gas-sensitive materials: uniformly applying different nanometer gas-sensitive materials on the surface of the sensor base to form an entity array; further, sufficiently dispersing the nanometer gas-sensitive materials into ethanol, and coating a surface of a front-side testing electrode with the materials by spraying, spin-coating, or drop-coating to form a gas-sensitive film; Step S103: forming a virtual sensor array: applying a pulse heating voltage to the entire sensor array to form the virtual sensor array” in combination with all the limitations of claim 2. 
Claim 9 is dependent on claim 2 and is therefore also allowable due to its dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868